Title: To Benjamin Franklin from ——— Le Roy, 15 April 1778: résumé
From: Le Roy, ——
To: Franklin, Benjamin


<Cherbourg, April 15, 1778, in French: If a brave man ever met misfortune he is John Burnell, imprisoned in Plymouth. He has tried to send letters to France, and has finally succeeded in getting the enclosed to me. I have asked M. Dulongprey to fulfil the request in it; he tells me that he has sent all the remaining proceeds from the prize Good Intent to you or M. Carmichael. I demanded the receipt and, with the agreement of the chief royal officer here, M. de Mourier, have decided to write you to determine the truth. (I doubt M. Dulongprey’s word because of his past conduct in the affair.) Poor Burnell needs the money due him and should have it; I therefore beg to know whether it is in Paris or still in Cherbourg. If M. Dulongprey still has it I shall write for Burnell’s power of attorney to get at it. I say nothing about whatever might prevent my letter from getting through. Your judgment will govern my conduct.>
